Title: Conway Whittle to James Madison, 26 January 1835
From: Whittle, Conway
To: Madison, James


                        
                            
                                Sir: 
                            
                            
                                
                                    Collector’s Office Norfolk
                                
                                 26. January 1835—
                            
                        
                        
                        It has been my good fortune to be selected as the channel by which to forward a package to you which appears
                            to have come originally from Havre. A box to your address was to day delivered at this Office from on board a New York
                            packet.
                        On reflection I have concluded to acquit myself of the trust by sending the box to Major Gibbon the Collector
                            of Richmond whom I have requested to send it forward by some careful person without delay to you or if no such opportunity
                            should occur to retain it until your directions respecting it can be recieved.
                        The performance even of this slight service is a source of pleasure to me and I feel under no small
                            obligation to the unknown friend who has enabled me to render it. I have the honor to be, With great respect Your Very
                            Obt. Servt.
                        
                        
                        
                            
                                Conway Whittle
                             Coll
                        
                    